WATCHTOWER, INC. 100 Henry Street, Brooklyn, New York11201 Phone: (718) 624-5000 INFORMATION STATEMENT PURSUANT TO SECTION 14(f) OF THE SECURITIES EXCHANGE ACT OF 1934 AND RULE 14f-1 THEREUNDER NO VOTE OR OTHER ACTION OF THE COMPANY’S SHAREHOLDERS IS REQUIREDIN CONNECTION WITH THIS INFORMATION STATEMENT. NO PROXIES ARE BEINGSOLICITED AND YOU ARE REQUESTED NOT TO SEND THE COMPANY A PROXY. This Information Statement, which is being mailed on or about May , 2009 to the holders of record of shares of common stock, $0.0001 par value (the “Common Stock”), of Watchtower, Inc., a Nevada corporation (the “Company”), is being furnished in connection with the appointment of Menachem M. Schneerson and Shmaya Glick to the Board of Directors of the Company (the “Board”). The appointment of Messrs. Schneerson and Glick as directors of the Company was made in connection with the Purchase and Sale Agreement dated April 30, 2009 (the “Purchase and Sale Agreement”) executed by and among Yisroel Guttfreund, the principal shareholder, President, Chief Executive Officer and Treasurer of the Company and Yechezkel Klohr, a shareholder and Secretary of the Company (together, the “Sellers) and Sholom Drizin (the “Purchaser”). The Purchase and Sale Agreement provided, among other things, for the sale of 8,000,000 shares of common stock of the Company (the “Purchased Shares”) by the Sellers to the Purchaser (the “Purchase Transaction”) for the aggregate purchase price ($50,000). The Purchased Shares represent an aggregate of 64.52% of the issued and outstanding share capital of the Company on a fully-diluted basis. The source of the cash consideration for the Purchased Shares was the Purchaser’s personal funds. The Purchase and Sale Agreement was signed and closed on April 30, 2009. There are no current arrangements or understandings among members of both the former and new control person and their associates with respect to the election of directors of the Company or any other matters. Effective as of April 30, 2009, in connection with the closing of the Purchase Transaction, (i) Yisroel Guttfreund, resigned from all of his positions as director and officer of the Company, (ii) Yechezkel Klohr, resigned from his positions as officer of the Company and (iii) the Board of Directors of the Company elected Menachem Schneerson and Shmaya Glick to serve as directors and officers of the Company. Menachem M. Schneerson was elected as President, Chief Executive Officer of the Company, and Shmaya Glick was elected Secretary and Treasurer. No action is required by the stockholders of the Company in connection with the actions described in this Information Statement. Section 14(f) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), requires the mailing to the Company’s shareholders of this Information Statement prior to a change in a majority of the Company’s directors otherwise than at a meeting of the Company’s shareholders. The information contained in this Information Statement concerning Menachem M.
